
	
		I
		111th CONGRESS
		1st Session
		H. R. 2197
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Ms. Bean (for herself
			 and Ms. Corrine Brown of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To assist the Administrator of the Small Business
		  Administration to determine whether a franchisee is affiliated with a
		  franchisor in the temporary employee services industry, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Temporary Employees Franchise Improvement Act of
			 2009.
		2.Temporary
			 Employee Services FranchisesIn determining whether a franchisee is
			 affiliated with a franchisor in the temporary employee services industry, the
			 Administrator of the Small Business Administration shall—
			(1)continue to apply
			 historically considered affiliation factors in determining whether a business
			 is affiliated with another business or the franchisor in the temporary staffing
			 industry;
			(2)promulgate such
			 other rules and regulations as necessary to determine affiliation within the
			 temporary employee services industry as the Administrator determines consistent
			 with the Small Business Act; and
			(3)consider the
			 processing of payroll and billing by a franchisor as customary and common
			 practice in the temporary employee services industry that does not provide
			 probative weight on affiliation, to the extent that the temporary staffing
			 personnel are interviewed, hired, trained, assigned, and subject to discharge
			 by the franchisee.
			
